Citation Nr: 1534163	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for high cholesterol, to include as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part, denied the Veteran's claim of service connection for high cholesterol, to include as secondary to diabetes mellitus.

In December 2014 the matter was remanded in order for outstanding VA treatment records to be associated with the claims file.  A review of the claims file shows newly associated VA treatment records dated through December 2014.  The remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

High cholesterol constitutes a laboratory finding and is not a disability for which VA benefits can be granted.


CONCLUSION OF LAW

Service connection is not warranted for high cholesterol.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was sent a notice letter in December 2008 that provided information as to what evidence was required to substantiate his claim of service connection.  The letter explained the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and private treatment records.  As detailed below, the Veteran's high cholesterol is not considered a disability for which service connection may be established.  Therefore, no VA examination or opinion is warranted in regard to this claim.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

II.  Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the record confirms the Veteran has high cholesterol.  See e.g., Laboratory results from the South Texas Health Care System, dated May 2014; medical report from the Gonzaba Medical Group, dated December 10, 2014.  The reports, however, of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445  (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

In view of the foregoing, the Veteran's claim of service connection for high cholesterol must be denied as the preponderance of the evidence is against the claim as it is not a disability for which service connection may be established, regardless of whether it was caused or aggravated by his service-connected diabetes mellitus.


ORDER

Entitlement to service connection for high cholesterol, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


